City of Newburgh, N.Y. v Hauser (2015 NY Slip Op 02442)





City of Newburgh, N.Y. v Hauser


2015 NY Slip Op 02442


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-06349
 (Index No. 9292/10)

[*1]City of Newburgh, New York, appellant, 
vWilliam J. Hauser, etc., et al., respondents.


Burke, Miele, & Golden, LLP, Goshen, N.Y. (Richard B. Golden and Kelly M. Naughton of counsel), for appellant.
Gogick, Byrne & O'Neill LLP, New York, N.Y. (Navid Ansari of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract and professional malpractice, the plaintiff appeals from an order of the Supreme Court, Orange County (Onofry, J.), dated February 25, 2013, which granted the defendants' motion to compel the plaintiff to produce certain documents submitted in a private mediation proceeding between the plaintiff and a nonparty, and denied its cross motion for an order of protection.
ORDERED that the order is affirmed, with costs.
The defendants sought to compel the plaintiff to produce certain documents submitted in a private mediation proceeding between the plaintiff and a nonparty. The subject documents are material and relevant to the defense of this action (see CPLR 3101; Andon v 302-304 Mott St. Assoc., 94 NY2d 740, 745-746; Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406; Yoshida v Hsueh-Chih Chin, 111 AD3d 704, 705-706; Osowski v AMEC Constr. Mgt., Inc., 69 AD3d 99; American Re-Ins. Co. v United States Fid. & Guar. Co., 19 AD3d 103; Masterwear Corp. v Bernard, 3 AD3d 305; Masterwear Corp. v Bernard, 298 AD2d 249).
Contrary to the plaintiff's contention, CPLR 4547 does not bar disclosure of the subject documents, as that statute is concerned with the admissibility of evidence, and does not limit the discoverability of evidence (see Matter of Town of Waterford v New York State Dept. of Envtl. Conservation, 77 AD3d 224, 233, mod on other grounds 18 NY3d 652).
The plaintiff's remaining contentions are without merit.
Accordingly, the Supreme Court properly granted the defendants' motion to compel discovery, and denied the plaintiff's cross motion for an order of protection.
BALKIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court